Name: Commission Regulation (EC) NoÃ 29/2006 of 10 January 2006 amending Regulation (EC) NoÃ 2037/2000 of the European Parliament and of the Council with regard to customs codes for bromochloromethane
 Type: Regulation
 Subject Matter: tariff policy;  natural environment;  deterioration of the environment;  chemistry
 Date Published: nan

 11.1.2006 EN Official Journal of the European Union L 6/27 COMMISSION REGULATION (EC) No 29/2006 of 10 January 2006 amending Regulation (EC) No 2037/2000 of the European Parliament and of the Council with regard to customs codes for bromochloromethane THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2037/2000 of the European Parliament and of the Council of 29 June 2000 on substances that deplete the ozone layer (1) and in particular Article 6(5) thereof; Whereas: (1) The ozone-depleting substance bromochloromethane (BCM) is listed as a controlled substance in Group IX of Annex I to Regulation (EC) No 2037/2000. (2) Following the establishment of customs codes for BCM and mixtures containing BCM, those codes should be added to the table in Annex IV to Regulation (EC) No 2037/2000. In the interest of clarity the Annex should be replaced. (3) Regulation (EC) No 2037/2000 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18(1) of Regulation (EC) No 2037/2000, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 2037/2000 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 244, 29.9.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 2077/2004 (OJ L 359, 4.12.2004, p. 28). ANNEX Annex IV to Regulation (EC) No 2037/2000 is replaced by the following: ANNEX IV Groups, Combined Nomenclature 2004 (CN 04) codes (1) and descriptions for the substances referred to in Annexes I and III Group CN 04 code Description Group I 2903 41 00 Trichlorofluoromethane 2903 42 00 Dichlorodifluoromethane 2903 43 00 Trichlorotrifluoroethanes 2903 44 10 Dichlorotetrafluoroethanes 2903 44 90 Chloropentafluoroethane Group II 2903 45 10 Chlorotrifluoromethane 2903 45 15 Pentachlorofluoroethane 2903 45 20 Tetrachlorodifluoroethanes 2903 45 25 Heptachlorofluoropropanes 2903 45 30 Hexachlorodifluoropropanes 2903 45 35 Pentachlorotrifluoropropanes 2903 45 40 Tetrachlorotetrafluoropropanes 2903 45 45 Trichloropentafluoropropanes 2903 45 50 Dichlorohexafluoropropanes 2903 45 55 Chloroheptafluoropropanes Group III 2903 46 10 Bromochlorodifluoromethane 2903 46 20 Bromotrifluoromethane 2903 46 90 Dibromotetrafluoroethanes Group IV 2903 14 00 Carbon tetrachloride Group V 2903 19 10 1,1,1-Trichloroethane(methylchloroform) Group VI 2903 30 33 Bromomethane (methyl bromide) Group VII 2903 49 30 Hydrobromofluoromethanes, -ethanes or -propanes Group VIII 2903 49 10 Hydrochlorofluoromethanes, -ethanes or -propanes Group IX ex 2903 49 80 Bromochloromethane ex 3824 71 00 Mixtures containing one or more substances falling within codes 2903 41 00 to 2903 45 55 ex 3824 79 00 Mixtures containing one or more substances falling within codes 2903 46 10 to 2903 46 90 ex 3824 90 99 Mixtures containing one or more substances falling within codes 2903 14 00, 2903 19 10, 2903 30 33, 2903 49 10, 2903 49 30 or 2903 49 80 (only bromochloromethane) (1) An ex  before a code implies that other products than those referred to in the column Description  may fall under that subheading.